Citation Nr: 0928069	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  97-07 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected left shoulder dislocation, status post 
arthroplasty.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION


The Veteran had active service from October 1978 to January 
1982.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
RO.  

In April 1999, the Board remanded the issue on appeal to the 
RO for further development of the evidence and other action.  

In January 2004, the RO granted an increased rating of 30 
percent for the service-connected left shoulder dislocation, 
status post arthroplasty, based on functional loss due to 
pain on use or during flare-ups.  

The issue of an evaluation in excess of 30 percent for the 
service-connected left (minor) shoulder dislocation status 
post arthroplasty was remanded again by the Board in August 
2005 and November 2007 for further development.  


FINDINGS OF FACT

The service-connected left (minor) shoulder disability is 
currently evaluated at or over the maximum available 
evaluation under Diagnostic Codes 5201 and 5203, and is not 
shown to have been manifested by ankylosis of the 
scapulohumeral articulation, or fibrous union, nonunion 
(false flail joint) or loss of head (flail joint) of the 
humerus.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
30 percent for the Veteran's left (minor) shoulder disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.71a; Diagnostic Code 5200 - 5203 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, the information and evidence VA will 
seek to provide, and the information and evidence the 
claimant is expected to provide.  

Here, the RO, in letters dated in March 2006 and January 
2008, provided the Veteran with the notice required under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), including notice 
that a disability rating and effective date will be assigned 
if his increase rating claim is granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was also generally notified of the types of 
evidence VA would assist him in obtaining and informed that 
he should send information or evidence relevant to the claim 
to VA.  In addition, the RO provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding the claim, and also informed 
the Veteran of the cumulative evidence previously provided to 
VA, or obtained by VA on his behalf.  

With respect to the Veteran's increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 41- 42.  

In this case, the January 2008 RO letter did not meet the 
foregoing requirements described in Vasquez-Flores.  In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), however, 
the United States Court of Appeals for the Federal Circuit 
held that, where VA can show that the error did not affect 
the essential fairness of the adjudication, VCAA notice 
errors would not require reversal.  To demonstrate this, VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating:  (1) that any defect was cured by 
actual knowledge on the part of the claimant, see Vazquez-
Flores v. Peake, 22 Vet. App.  at 48 ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 45.  

In this case, the Board finds that the notice defect in this 
case did not affect the essential fairness of the 
adjudication.  In this regard, the Board notes that the 
January 2008 RO letter specifically informed the Veteran that 
he should submit evidence showing that his service-connected 
disability had gotten worse and proceeded to suggest 
documents and records that would tend to demonstrate this 
worsening.  

In addition, the Veteran was issued a statement of the case 
in November 1996, and issued supplemental statements of the 
case dated in January 1998, April and November 2000, March 
2002, January 2004, June 2006, and June 2008.  These 
documents included the applicable Diagnostic Code for his 
disability and other information regarding what was required 
for a higher evaluation for the Veteran's service-connected 
disability.  

The Board also notes that the Veteran has had opportunity to 
submit additional evidence and argument after each additional 
adjudication of his claim.  

Here, the Board notes that VA provided full VCAA notice with 
respect to the Veteran's increase rating claim after the 
initial decision in this case.  While the notice provided was 
not given prior to the first RO adjudication of the claim, 
the notice was provided by the RO prior to the certification 
of the Veteran's case to the Board.  

The Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the Veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  

Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the Veteran.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A.  In particular, 
the information and evidence associated with the claims file 
consists of the Veteran's service records, post-service 
medical treatment records, multiple VA examination reports, 
documents from the Social Security Administration, and 
written statements submitted by the Veteran and his 
representative in support of the claim.  This matter has also 
been remanded on multiple occasions for additional 
development, including an additional VA examination dated in 
April 2008.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II. Increase rating

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Where an increase in the level of a service-connected 
disability is at issue, as it is in the Veteran's case, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In this regard, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

Finally, the Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where a Veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Ratings Schedule, the diagnosed condition will be evaluated 
by analogy to closely-related diseases or injuries in which 
not only the functions affected, but the anatomical 
localizations and symptomatology, are closely analogous.  38 
C.F.R. § 4.20.  

With respect to the Veteran's left shoulder disability, the 
Board notes that this condition is currently evaluated as 30 
percent disabling under Diagnostic Code 5203.  

Disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  For rating 
purposes, a distinction is made between major (dominant) and 
minor musculoskeletal groups.  Handedness for the purpose of 
a dominant rating will be determined by the evidence of 
record, or by testing on VA examination.  Only one hand shall 
be considered dominant.  38 C.F.R. § 4.69.  Here, the record 
indicates that the Veteran is right-hand dominant.  His left 
shoulder is therefore the minor shoulder for rating purposes.

Under Diagnostic Code 5200, favorable ankylosis of the 
scapulohumeral articulation (abduction is possible to 60 
degrees and the individual can reach his or her mouth and 
head) warrants a 20 percent evaluation for the minor arm and 
a 30 percent evaluation for the major arm.  

Intermediate ankylosis (between favorable and unfavorable) 
warrants a 30 percent evaluation for the minor arm and a 40 
percent evaluation for the major arm.  Unfavorable ankylosis 
(abduction is limited to 25 degrees from the side) warrants a 
40 percent evaluation for the minor arm and a 50 percent 
evaluation for the major arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200.  

Under Diagnostic Code 5201, limitation of motion of the arm 
at the shoulder level is evaluated as 20 percent disabling 
for the major and minor arms.  Limitation of motion of the 
arm midway between the side and shoulder level is evaluated 
as 30 percent disabling for the major arm and 20 percent 
disabling for the minor arm.  

Limitation of the arm to 25 degrees from side is evaluated as 
40 percent disabling for the major arm and 30 percent 
disabling for the minor arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  

Flexion of the shoulder to 180 degrees is considered full, 
abduction to 180 degrees is considered full and extension to 
0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate I.  

Under Diagnostic Code 5202, malunion of the humerus with 
moderate deformity warrants a 20 percent evaluation for the 
major and minor shoulders.  Malunion of the humerus with 
marked deformity warrants a 20 percent rating for the minor 
shoulder and a 30 percent rating for the major shoulder.  

In addition, a 20 percent evaluation is warranted where there 
is recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at shoulder level for both the major and minor arms.  
Recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements warrants a 20 percent rating for the minor arm and 
a 30 percent rating for the major arm.  Fibrous union of the 
humerus warrants a 40 percent rating for the minor arm and a 
50 percent rating for the major arm.  

Nonunion (false flail joint) of the humerus warrants a 50 
percent rating for the minor arm and a 60 percent rating for 
major arm.  Loss of head (or flail joint) warrants a 70 
percent rating for the minor arm and an 80 percent rating for 
the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

Under Diagnostic Code 5203, a 10 percent evaluation for 
either arm, is warranted for malunion of the clavicle or 
scapula or nonunion of the clavicle or scapula without loose 
movement.  In order to warrant the assignment of a maximum 20 
percent evaluation for either the major or the minor arm, the 
evidence must show dislocation of the clavicle or scapula, or 
nonunion of the clavicle or scapula with loose movement.  
Under this Diagnostic Code, impairment of the clavicle or 
scapula may also be rated on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

The medical evidence in this case consists of treatment 
records and VA examinations dated in June 1995 (with a July 
1995 addendum), December 1996, July 1997, December 1999, June 
2003, and April 2008.  

These medical records indicate that the Veteran developed 
acromioclavicular disease in service and underwent resection 
of the lateral portion of the left clavicle in 1980.  In 
1991, the Veteran had additional surgery that  involved 
manipulations of the shoulder joint and the attached muscles 
and tendons.  And in 1997, the Veteran underwent additional 
surgery, to include a Bankart repair.  Altogether, the 
Veteran has had rotator cuff surgery, surgery for recurrent 
posterior dislocation of his shoulder and anterior 
dislocation of his shoulder, as well as multiple 
arthroscopies.  

The various VA examinations of the Veteran indicate that the 
Veteran has rather severe limitation of motion of his left 
shoulder, tenderness upon palpation of his shoulder and 
surgical scars, and that his shoulder dislocates or subluxes 
posteriorly on a frequent basis.  The Veteran is also noted 
to have pain on motion and daily flare-ups.  He has indicated 
episodic numbness of his forearms.  The Veteran cannot do any 
lifting, pushing, or pulling with his left shoulder.  

These examinations, however, as well as the Veteran's 
treatment records, do not indicate ankylosis of the 
scapulohumeral articulation, or fibrous union of the humerus, 
nonunion (false flail joint) of the humerus, or loss of head 
(or flail joint) involving the left shoulder.  

Based on the foregoing, an evaluation in excess of 30 percent 
for the Veteran's left shoulder disability is not warranted.  
In this case, the Board notes that the Veteran does not 
suffer ankylosis.  Diagnostic Codes 5200 is therefore not for 
application in this case.  

In addition, the Veteran has been rated at or above the 
maximum evaluation under Diagnostic Codes 5201 and 5203.  A 
higher evaluation under these Codes is therefore not 
available.  And because the maximum rating has been awarded 
under Diagnostic Codes 5201 and 5203, no additional higher 
evaluation is warranted due to pain, as discussed in DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45).  See Johnston v Brown, 10 Vet. App. 80 (1997).  

Finally, the Veteran's disability does not warrant a higher 
evaluation under Diagnostic Code 5202, as the Veteran's 
condition is not productive of ankylosis of the 
scapulohumeral articulation, or fibrous union of the humerus, 
nonunion (false flail joint) of the humerus, or loss of head 
(or flail joint).  

In this regard, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  While there are 
consistent complaints of pain on motion and indications that 
the Veteran's motion and strength are diminished on attempted 
repetitive motion, the evaluation of the Veteran's disability 
has specifically taken this into consideration and therefore 
the Board determines that a higher evaluation in 
consideration of DeLuca and applicable VA code provisions is 
not warranted.  

The above determination is based on the application of VA's 
Schedule for Rating Disabilities.  There is also no showing 
that the Veteran's disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher evaluation on an extraschedular basis.  See 
38 C.F.R. § 3.321.  

And there is no indication that the Veteran's disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation).  

Further, there is no indication from the record that the 
disability has required frequent periods of hospitalization, 
and the application of the regular schedular standards has 
not otherwise been rendered impractical.  

In the absence of evidence of these factors, the Board is not 
required to remand the claims to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

An increased rating in excess of 30 percent for the service-
connected left shoulder dislocation, status post 
arthroplasty, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


